EXHIBIT 23.4 TBPE REGISTERED ENGINEERING FIRM F-1580 FAX (713) 651-0849 1, TEXAS 77002-5294 TELEPHONE (713) 651-9191 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS In connection with the Registration Statement on Form S-1 of PEDEVCO CORP., Registration No. 333-184346, as amended (the "Registration Statement"), we hereby consent to the references in the Registration Statement of our report entitled “PEDEVCO Corp. – Estimated Future Reserves and Income Attributable to Certain Leasehold Interests – SEC Parameters – As of December 31, 2012,” and to the inclusion of our report dated March 20, 2013 in the Registration Statement as an exhibit thereto. We also consent to all references to us that are contained in the Registration Statement (and any amendments thereto), including in the prospectus, under the heading "Experts." /s/ RYDER SCOTT COMPANY, L.P. RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 Houston, Texas March 26, 2013
